                            UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF TENNESSEE
                                 NASHVILLE DIVISION


 KEITH BRUCE, individually and on                 )
 behalf of all others similarly situated,         )
                                                  )
         Plaintiff,                               )
                                                  )   NO. 3:18-cv-00688
 v.                                               )
                                                  )
 WASTE INDUSTRIES, LLC.,                          )
                                                  )
         Defendant.                               )

                                             ORDER
        The parties have filed a Joint Notice Regarding Settlement Payments (Doc. No. 85)

notifying the court that the entire settlement has been paid in full. This case was administratively

closed on September 23, 2019 until full payment of settlement. Accordingly, this action is now

DISMISSED WITH PREJUDICE, and the Clerk is directed to close the file. Any pending

Motions are DENIED as MOOT.

        IT IS SO ORDERED.



                                              ____________________________________
                                              WAVERLY D. CRENSHAW, JR.
                                              CHIEF UNITED STATES DISTRICT JUDGE




      Case 3:18-cv-00688 Document 86 Filed 11/06/19 Page 1 of 1 PageID #: 580
